Dissenting Opinion by
Spaeth; J.:
For reasons set forth in my concurring opinion in Commonwealth ex rel. Douglass v. Aytch, 225 Pa. Superior Ct. 195, 310 A.2d 313 (1973), I do not think that appellant can be arrested again under Section 14, 19 P.S. §191.14. I would therefore grant appellant’s petition for habeas corpus relief.
This does not mean, however, that appellant is immune from extradition to Maryland; the Commonwealth need only obtain another Governor’s Warrant and rearrest appellant on that. Proper procedure having been followed, extradition may then be ordered.